FILE COPY




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     January 13, 2022

                                   No. 04-22-00025-CV

                         IN INTEREST OF M.N.R., A CHILD

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2021-PA-00300
                        Honorable Susan D. Reed, Judge Presiding


                                     ORDER
      Appellant's Motion for Extension of Time to File Notice of Appeal is hereby GRANTED.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court